IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                             No. 02-20107
                           Summary Calendar



WALTER E. MCDONALD,

                Plaintiff-Appellant,

versus

EXXONMOBIL CHEMICAL CO.,

                Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-4172
                       --------------------
                        September 17, 2002

Before JOLLY, SMITH, and PARKER, Circuit Judges.

PER CURIAM:*

     The Plaintiff-Appellant Walter E. McDonald (“McDonald”) timely

appeals from the district court’s final judgment which dismissed

with prejudice his Title VII claims for racial discrimination, age

discrimination, and retaliation.      He contends that the district

court erred in granting summary judgment to the Defendant-Appellee

ExxonMobil on each of his claims.     We review de novo the district


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                  1
court’s   grant   of   summary   judgment   applying   the   same   summary

judgment standard as the district court.        See Walker v. Thompson,

214 F.3d 615, 624 (5th Cir. 2000).

     After carefully considering the record evidence, the parties’

briefs, and the applicable law, we AFFIRM the judgment of the

district court for essentially the same reasons stated in the

district court’s January 9, 2002 summary judgment order.

     AFFIRMED.




                                     2